Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
DeMark Dixon appeals the district court’s orders dismissing his complaint for failing to state a claim and denying his Rule 60(b) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Dixon v. Ramirez, No. 2:12-cv-00137-RAJ-TEM (E.D.Va. July 18, 2012; Oct. 1, 2012). We deny leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.